IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


STARWOOD AIRPORT REALTY,         : No. 492 EAL 2014
                                 :
               Petitioner        :
                                 : Petition for Allowance of Appeal from the
                                 : Order of the Commonwealth Court
          v.                     :
                                 :
                                 :
SCHOOL DISTRICT OF PHILADELPHIA, :
                                 :
               Respondent        :


                                   ORDER


PER CURIAM

      AND NOW, this 12th day of December, 2014, the Petition for Allowance of

Appeal is DENIED.